DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.
Applicant’s amendments to the claims and arguments filed on December 3, 2020 have been received and entered. Claims 1-3 have been amended. The Matsumoto’s declaration filed on December 3, 2020 has been received and considered. The declaration will be discussed in detail below as it applies to the rejection. Claims 1-3, 5 have been amended. Claims 1-14 are pending in the instant application. 

Election/Restrictions
Applicant's election with traverse of Claims 1-7 (group I) in the reply filed on October 4, 2019 and species D was acknowledged.  The traversal is on the ground(s) that any search conducted on species D would necessarily include results from species A-C.   This is found persuasive therefore, instant election of species requirement between species A-D was withdrawn and all the non-elected species were rejoined with the elected species. The requirement was deemed proper and is therefore made FINAL.
Claims 8-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 4, 2019.
Claims 1-7 are under consideration. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on April 25, 2018 as required by 37 CFR 1.55.


Withdrawn-Claim Rejections - 35 USC § 103
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (Nature, 2008, 627-632, IDS), Yamanaka et al (WO/2011/102531, dated 08/25/2011, IDS) and Yang et al (Diabetologia. 2011 October ; 54(10): 2595–2605, IDS). The rejection is withdrawn in view of new rejection as set forth below. 

New-Claim Rejections - 35 USC § 103- Necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (Nature, 2008, 627-632, IDS), Yamanaka et al (WO/2011/102531, dated 08/25/2011, IDS) as evidenced by Kang et al (Histol Histopathol. 2010 Nov; 25(11): 1481-1496) and Yang et al (Diabetologia. 2011 October ; 54(10): 2595–2605, IDS).
Claims are drawn to a method for producing pancreatic endocrine cells, the method comprising introducing a mutated GLIS1 gene having a sequence identity of 90% or more to a base sequence represented by SEQ ID NO: 1 or 2 or one or more gene products thereof, a Neurogenin3 gene or one or more gene products thereof, a Pdxl gene or one or more gene products thereof, and a MafA gene or one or more gene products thereof or a GLIS1 gene or one or more gene products thereof, a Neurogenin3 gene or one or more gene products thereof, a Pdxl gene or one or more gene products thereof, and a MafA gene or one or more gene products thereof into somatic cells.
Instant rejection is applied to the extent claim recites a single step pf introducing  GLIS1 gene, a Neurogenin3 gene or one or more gene products thereof, a Pdxl gene or one or more gene products thereof, and a MafA gene. 
With respect to claims 1, 4 and 7, Zhou et al teach a method of producing beta cells, said method comprising introducing a combination of three transcription factor Ngn3, Pdx1 and Mafa into exocrine cells to produce beta cells (see abstract, figure 1, figure 2). 

The combination of reference differ from claimed invention by not disclosing GLIS1 and somatic cell being human fibroblast. 
Yamanaka teaches a method of improving the efficiency of reprogramming somatic cells by introducing Glis1 family gene that preferably includes Glis1 into fibroblasts (page 48, line 18-19 and claims). It is further disclosed that the members of the GLIS family of the present invention and nucleic acids that encode the same, any one of the factors belonging to the family may be used alone, and two or more may be used in combination  (see page 17, lines 10-12).  It is further discloses that the GLIS family is a Kruppellike zinc finger family having five C2H2 (Cys2-His2-type) Zinc finger regions, which was named after its similarity to Gli transcription factors that includes GLIS1, GLIS2, GLIS3 (see page 15, lines 26-30, page 16, line 1). Yamanaka further discloses GLIS1 as set forth in SEQ ID NO: 3 (example 3) that has 100% sequence identity to claimed GLIS1 sequence as set forth in SEQ ID NO: 1. Yamanaka further teaches using having an identity of 90% or more, preferably 95% or more, more preferably 98% or  more, particularly preferably 99% or more of Glis1. It is relevant to note that ZFDs of Glisl and Glis3 are 93% identical. The locations of the exon-intron junctions in the region encoding the zinc finger motifs are conserved between Glisl and Glis3, but are different from those in Glis2 suggesting that Glisl and Glis3 are evolutionarily derived from the same parental gene, while Glis2 is more distantly related (see Kang et al see page 2, para. 3). In view of foregoing, it is apparent that the zinc finger domain of Glisl and Glis3 are highly homologous and expected to be functionally equivalent. The combination of reference differ from claimed invention by not disclosing role of Glis family gene in islet differentiation.
Yang et al teach a method comprising introducing Glis3 (page 2601, Fig. 3) that has high sequence homology with GLIS1 into pancreatic ductal cells and a Neurog3-Gluc (page 2601, col. para. 2 and Yamanaka). It is further disclosed that Glis3 is placed upstream of Neurog3, the endocrine pancreas lineage-defining transcription factor. The results show that GLIS3 binds to specific GLIS3-response elements in the Neurog3 promoter, activating Neurog3 gene transcription both directly, and synergistically with hepatic nuclear factor 6 and forkhead box A2. These results indicate that GLIS3 controls fetal islet differentiation via direct transactivation of Neurog3 (see abstract).
.

Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant disagree with the rejection arguing genes defined in items (B) and (D) of claim 1 of the present application could not be derived even if a person skilled in the art combines Zhou, Yang, and Yamanaka. Applicant argues that Figure le as described in Zhou discloses the combination of genes excluding the mutated GLIS1 from item (B) of claim 1 of the present application (i.e., Ngn3 + Pdxl) and the combination of genes excluding the mutated GLIS1 from item (D) of claim 1 of the present application (i.e., Ngn3 + Mafa). However, both of “Ngn3 + Pdxl” and “Ngn3 + Mafa” are disclosed in Zhou as being at the same level as nGFP, which means that no insulin-producing cells are produced (see Figure le, below). Applicant argue that that The combination of Zhou, Yang, and Yamanka provide no motivation to arrive at the 
In response it is noted that applicant’s argument mostly pertain to combination of genes defined in items (A), (B), and (D) of claim 1, however, claims alternatively read on combination of genes defined in items (C) that requires Glis1, Pdxl, Ngn3 + and Mafa that is obvious over combination of cited art. In the instant case, claim 1 is broad and require one single step of introducing a combination of gene Glis1, Pdxl, Ngn3 + and Mafa into a somatic cells. The claims as written do not even require expression of insulin gene in resulting endocrine cell, nor do they express any surface marker suggesting any specific phenotype resulting after practicing the method step. Zhou et al teach introducing a combination of three gene Ngn3, Pdx1 and Mafa to produce cells that are insulin positive and secrete insulin (see Figure 1e). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., insulin production efficiency of the pancreatic endocrine cells was significantly improved in the case where four factors) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, Yamanaka teaches a method of improving the efficiency of reprogramming somatic cells by introducing Glis1 family gene that preferably includes Glis1 into fibroblasts (page 48, line 18-19 and claims). It should be noted that the ultimate goal of introducing a combination of gene into a somatic cells 
In response to applicant’s argument of superior results as shown in the declaration under 37 CFR § 1.132, it should be noted that Unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." Examples disclosed in the specification and figure 2 of the specification teaches mutated GLIS 1 (SEQ ID NO: 1) (figure B) of the declaration shows unexpectedly higher number of insulin producing cells by using a retroviral vector encoding Ngn3, Pdxl,,  MafA and mutated glis1 as set forth in SEQ ID NO: 1 into a somatic cells under in vitro condition to produce insulin producing beta cells. It is relevant to noted that the base sequence represented by SEQ ID NO: 1 refers to a sequence of a gene coding for a protein in which 360 amino acid residues at N-terminus of a mouse GLIS1 protein are deleted. The declaration filed on 12/03/2021 shows that both the ZFD and C-terminus portion of the glis1 gene is required to confer biological effect as Glis1detlta 249 (c-terminus deletion) and Glis1delta ZFD shows no biological effect. The specification further contemplates using SEQ ID NO: 2 that refers to a sequence of a gene coding for a protein in which 190 amino acid residues at N-terminus of a human GLIS1 protein are deleted. However, claims are not so limited. 
Examiner’s Note: Should applicant amend the claims to limit the scope of glis1 gene to use of mutated glis1 gene as set forth in SEQ ID NO: 1 or 2, instant obviousness rejection may be overcome. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
New-Claim Rejections - 35 USC § 112- necessitated by amendments 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: A  method for producing pancreatic endocrine cells, the method comprising: introducing a GLIS1 gene or  a  mutated GLIS1 gene  as set forth in SEQ ID NO: 1 or 2 or one or more gene products thereof, a Neurogenin3 gene or gene products thereof, a Pdxl gene or gene products thereof, and a MafA gene or gene products thereof into a somatic cells such that pancreatic endocrine cells are produced without undergoing an iPS cell stage, wherein said pancreatic endocrine cells express , does not reasonably provide enablement for introducing intro any somatic cells any mutated GLIS1 gene having a sequence identity of 90% or more to a base sequence as set forth in SEQ ID NO: 1 or 2 to produce endocrine cells or  producing a  pancreatic endocrine cells without any phenotype.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
Claims are directed to a method for producing a pancreatic endocrine cells under in vitro or in vivo condition by introducing any mutated GLIS1 gene having a sequence identity of 90% or more to a base sequence represented by SEQ ID NO: 1 or 2 or one or more gene products thereof, a Neurogenin3 gene, a Pdx1 gene and/or a MafA gene into any somatic cells. Dependent claims limit somatic cells to fibroblasts or mesenchymal stem cells and pancreatic endocrine cells to beta-cells.
The specification describes introducing pMX-mouse GLIS1 vector-derived viral solution, pMX-mouse Neurogenin3 vector-derived viral solution, and pMX-mouse Pdx1 vector-derived viral solution into mouse embryonic fibroblast or introducing pMX-mouse mutated GLIS1 
Claims are directed to a method of producing endocrine cells by introducing any mutated GLIS1 gene having a sequence identity of 90% or more to a base sequence represented by SEQ ID NO: 1 or 2 or one or more gene products thereof, a Neurogenin3 gene, a Pdx1 gene and/or a MafA gene into any somatic cells. The specification discloses an actual reduction to practice and the complete chemical structure of nucleic acids as set forth in  SEQ ID NO: 1 or 2 and full length Neurogenin3 gene, Pdxl gene and MafA gene to produce pancreatic endocrine cells. A skilled artisan could not predict the structure of the any variant, orthologues or any useful fragment that having 90% sequence identity to SEQ ID NO: 1,  2  or one or more gene products thereof with contemplated biological effect. The specification does not provide any disclosure as to what would have been the required structure for all mutants with at least 90% sequence identity to SEQ ID no:1, 2 or one or more gene products thereof  and whether the mutant includes addition, deletion or substation mutation while maintaining contemplated biological activity. No identifying characteristics of other variants are disclosed.  The specification discloses the base sequence represented by SEQ ID NO: 1 refers to a sequence of a gene coding for a protein in which 360 amino acid residues at N-terminus of a mouse  GLISl protein are deleted. The specification further discloses the base sequence represented by SEQ ID NO: 2 refers to a sequence of a gene coding for a protein in which 190 amino acid residues at N-terminus of a human GLISl protein are deleted. Thus, the guidance provided in the specification : 2 and was prepared by using a DNA fragment encoding the protein in which 190 amino acid residues at N-terminus of a human GLISl protein are deleted and amplified by a PCR method using the pMX-human GLISl vector as a template DNA and PRIMESTAR (registered trademark) MAX DNA. Then, the thus-amplified DNA fragments were purified through an agarose electrophoresis to thereby insert between a BamHI site and an Xhol site of the pMX vector. Abase sequence of the thus-inserted fragments was confirmed by a sequencing reaction. It is emphasized that for generating a sequence using PCR degenerate primers, temperature of the second annealing step, it is generally known that PCR amplification can result in mutations (Rychlik et al. Nuc. Acids Res. 18:6409-6412, 1990). The specification does not provide any functional properties to the resulting plurality of sequences having a sequence identity of 90% or more to SEQ ID NO 1 or 2 other than sequence as set forth essential elements in the specification that have at least 90% sequence identity to nucleic acid encoding SEQ ID NO: 1 or 2 and lack of identifying characteristics, a skilled artisan cannot envision the detailed structure of all the glis1 mutant that must show the contemplated biological activity. Given that claimed method encompass introducing a number of gene (GLIS1/mutant GLIS1, Neurogenin3, Pdx-1 and/or MafA) into genus of somatic cells to produce any uncharacterized pancreatic endocrine cells. It is emphasized that neither instant specification nor prior art provide any guidance with respect to trans-differentiation of various types of somatic cells using plurality of mutated glis1 gene into an beta cells responsive to glucose.  It is noted that Kojima and Ieda, (Cell. Mol. Life Sci. (2017), 74, 2203-2215, art of record) reported stoichiometry of transcription factors (see page 2206, col.1, para. 2) and culture condition (see page 2207, col. 1, para. to col. 3) are critical for reprogramming. It is further known in art that adult cells are more challenging to reprogram as compared to embryonic or neonatal cells. As cells mature, their epigenetic state becomes more rigid and therefore less amenable to reprogramming (see Lalit et al., 2016, Cell Stem Cell 18, 354–367.page 364, col. 2, last para. and Kojima and Ieda see page 2205 col. 1 to col. 2 and page 2206., col. 1, art of record ). The lack of guidance in the specification would force the skilled practitioner to guess and try analyzing epigenetic states of other mammalian somatic cells transduced with one or more vector encoding the different mutated glis1, and determine the stoichiometry of transcription factors that is capable of trans-differentiate beta cells. Cyranoski, (Nature, 516: 162-164, 2014, art of record) continue to teach “What works for one subset of the population will not work for others,” … Minor differences in cell culture and the relationship with neighboring cells also make it difficult to control all the variables and command the cells like an obedient army. “A perfect implementation is impossible.” (see page  164, col. 1, para. 2). The specification fails to provide the relevant identifying characteristics of any of the fragments 

Withdrawn -Claim Rejections - 35 USC § 112-Written description 
Claims 1-7 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant’s arguments and amendment are persuasive, therefore, previous rejection of claims 1-7 are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 4, 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10793832 in view of Zhou et al (Nature, 2008, 627-632, IDS).
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method of transdifferentiating somatic cells into pancreatic endocrine cells by introducing one or more genes of a GLIS family or one or more gene products. For instance, instant claims 1, 4 are directed to a method for producing pancreatic endocrine cells, the method comprising introducing (A), (B), (C), or (D) below into somatic cells: (A) a mutated GLIS1 gene having a sequence identity of 90% or more to a base sequence as set forth in SEQ ID NO: 1 or 2 or one or more gene products thereof, a Neurogenin3 gene or one or more gene products thereof, a Pdxl gene or one or more gene products thereof, and a MafA gene or one or more gene products thereof, (B) a mutated GLIS1 gene having a sequence identity of 90% or more to a base sequence as set forth in SEQ ID NO: 1 or 2 or one or more gene products thereof, a Neurogenin3 gene or one or more gene products thereof, and a Pdxl gene or one or more gene products thereof, (C) a GLIS 1 gene or one or more gene products thereof, a Neurogenin3 gene or one or more gene products thereof, a Pdxl gene or one or more gene products thereof, and a MafA gene or one or more gene products thereof, and (D) a mutated GLIS1 gene having a sequence identity of 90% or more to a base sequence as set forth in SEQ ID NO: 1 or 2 or one or more gene products thereof, a Neurogenin3 gene or one or more gene products thereof, and a MafA gene or one or more gene products thereof, wherein the pancreatic endocrine cells are produced without undergoing an iPS cell stage. Dependent claims limit the somatic cells are fibroblasts or mesenchymal stem cells and wherein the pancreatic endocrine cells are beta cells. In contrast, claims in ‘832 are directed to  method for transdifferentiating somatic cells into pancreatic endocrine cells, the method comprising introducing one or more . 
          Claims 1, 4, 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10214728 in view of Zhou et al (Nature, 2008, 627-632, IDS).Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method of transdifferentiating somatic cells into pancreatic endocrine cells by introducing one or more genes of a GLIS family or one or more gene products. For instance, instant claims 1, 4, 6-7 are directed to a method for producing pancreatic endocrine cells, the method comprising introducing (A), (B), (C), or (D) below into somatic cells: (A) a mutated GLIS1 gene having a sequence identity of 90% or more to a base sequence as set forth in SEQ ID NO: 1 or 2 or one or more gene products thereof, a . 
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of copending Application No. 17235817. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of application contain overlapping subject matter. Claims in both application are directed to a method for producing pancreatic endocrine cells, the method comprising introducing (A), (B), (C), or (D) below into somatic cells: (A) a mutated GLIS1 gene having a sequence identity of 85 or 90% or more to a base sequence as set forth in SEQ ID NO: 1 or 2 or one or more gene products thereof, a Neurogenin3 gene or one or more gene products thereof, a Pdxl gene or one or more gene products thereof, and a MafA gene or one or more gene products thereof, (B) a mutated GLIS1 gene having a sequence identity of 85 or 90% or more to a base sequence as set forth in SEQ ID NO: 1 or 2 or one or more gene products thereof, a Neurogenin3 gene or one or more gene products thereof, and a Pdxl gene or one or more gene products thereof, (C) a GLIS 1 gene or one or more gene products thereof, a Neurogenin3 gene or one or more gene products thereof, a Pdxl gene or one or more gene products thereof, and a MafA gene or one or more gene products thereof, and (D) a mutated GLIS1 gene having a sequence identity of 85 or 90% or more to a base sequence as set forth in SEQ ID NO: 1 or 2 or one or more gene products thereof, a Neurogenin3 gene or one or more gene products thereof, and a MafA gene or one or more gene products thereof, wherein the pancreatic endocrine cells are produced without undergoing an iPS cell stage. Dependent claims limit the somatic cells are fibroblasts or mesenchymal stem cells and wherein the pancreatic endocrine cells are beta cells. Thus, claim of instant application are anticipated by claims in ‘817. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632